Citation Nr: 0414277	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the delimiting date 
of November 2, 2003.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The claims file shows that the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma reported that 
the appellant had active military service from April 16, 1990 
until November 1, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO, 
which denied an extension of the appellant's basic 10-year 
period of eligibility for receiving educational assistance 
benefits.

In his October 2003 substantive appeal, the appellant raised 
the issues of service connection for shoulder and back 
disabilities.  These issues were not previously addressed by 
the RO.  Therefore, the Board refers the issues of 
entitlement to service connection for shoulder and back 
disabilities to the RO for further inquiry.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant had active military service from April 16, 
1990 until November 1, 1993.  Therefore, his basic delimiting 
period for receiving Chapter 30 educational benefits expired 
on November 2, 2003.

3.  The appellant was not prevented from initiating or 
completing his program of education within the otherwise 
applicable eligibility period due to physical or mental 
disability.  

4.  The appellant did not have a later period of service, an 
upgraded discharge, a correction in his military records, or 
prisoner of war (POW) status.


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting date 
for receiving education assistance benefits under Chapter 30, 
Title 38, United States Code, are not satisfied.  38 U.S.C.A. 
§§ 3031, 5107 (West 2002);  38 C.F.R. §§ 21.7050, 21.7051 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law generally provides that basic educational assistance 
or supplemental educational assistance will not be provided 
to a veteran or service member beyond 10 years from the later 
of (i) the date of the veteran's last discharge or release 
from a period of active duty of 90 days or more of continuous 
service; or (ii) the date of the veteran's last discharge or 
release from a shorter period of active duty if the discharge 
or release is because of a service-connected disability, a 
medical condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  38 
U.S.C.A. § 3031;  38 C.F.R. § 21.7050 (2003).

The appellant in this case seeks an extension of the 
delimiting date for his education benefits beyond November 2, 
2003.  The law provides that the basic 10-year eligibility 
period my be extended if the appellant: 1) had a later period 
of service, 2) received an upgraded discharge, or his 
military records were corrected by a competent military 
authority, 3) was captured and held as a POW by a foreign 
government, or 4) was prevented from initiating or completing 
the chosen program of education due to physical or mental 
disability not due to willful misconduct.  38 C.F.R. 
§§ 21.7050, 21.7051 (2003).

The appellant does not contend and the evidence does not show 
that he had a later period of service, or an alteration in 
his military records or discharge status.  Furthermore, the 
appellant also does not contend nor does the evidence show 
that he has POW/MIA status.  Therefore, the appellant is not 
entitled to an extension of his basic 10-year eligibility 
period pursuant to 38 C.F.R. § 21.7050 (2003).

The Board additionally notes that an extension of the 
appellant's basic 10-year eligibility period is also possible 
pursuant to 38 C.F.R. § 21.7051, provided: (1) the veteran 
applies for an extension within the time specified in 38 
C.F.R. § 21.1032(c); and (2) the veteran was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  In addition, it must be 
clearly established by medical evidence that such a program 
of education was medically infeasible.  38 C.F.R. § 21.7051 
(2003).

The appellant filed his request for an extension of his basic 
10-year eligibility period in June 2003, or within one year 
from the date that his original eligibility period ended.  38 
C.F.R. § 21.1032(c) (2003).  As such, the Board finds that 
the appellant's request for an extension of his delimiting 
date was timely.  However, the Board also notes that the 
appellant does not contend and the evidence does not show 
that he was prevented from initiating or completing a program 
of education due to a physical or mental disability.  
38 C.F.R. § 21.7051 (2003).  

In his July 2003 notice of disagreement, the appellant 
conceded that he was not prevented from attending school due 
to a disability.  Rather, the appellant indicated that he was 
unable to complete his education within the basic 10-year 
eligibility period because of the physically demanding nature 
of his post-service occupation and the work hours associated 
with such occupation.  Accordingly, the appellant is not 
entitled to an extension of his basic 10-year eligibility 
period based upon a physical or mental disability and there 
exists no reasonable doubt that could be resolved in his 
favor.

The appellant has essentially requested equitable relief, on 
the basis that he is shortly to receive a degree in 
management studies.  However, the law clearly states that an 
award of equitable relief is in the "sole discretion of the 
Secretary" and the Board is without jurisdiction to review 
the Secretary's exercise of that discretion.  Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992); 38 U.S.C.A. § 503(a) 
(West 2002).  Accordingly, the Board finds that it may not 
review the merits of the appellant's contention of 
entitlement to equitable relief under section 503(a).

In conclusion, Congress has clearly defined the circumstances 
under which an extension of the basic 10-year eligibility 
period may be granted, and the Board is bound by applicable 
law and regulations in its decisions.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 19.5 (2003).  The appellant's 
request for an extension of his basic 10-year eligibility 
period for education benefits is accordingly denied.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, it has been 
specifically held that the provisions of the VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  Manning 
v. Principi, 16 Vet. App. 534, 542-43  (2002); See also Smith 
v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Because the appeal fails as a matter of law, no further 
action under the VCAA is warranted.


ORDER

Entitlement to an extension of the appellant's basic 10-year 
period of eligibility for receiving educational assistance 
benefits the Montgomery GI Bill, beyond the delimiting date 
of November 2, 2003, is denied.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



